Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 23, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162961(48)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  MACK C. STIRLING,                                                                                      Elizabeth M. Welch,
                                                                                                                       Justices
            Petitioner-Appellant,
                                                                      SC: 162961
  v                                                                   COA: 353117
                                                                      Tax Tribunal: 19-003870-TT
  COUNTY OF LEELANAU,
             Respondent-Appellee.
  _________________________________________/

          On order of the Chief Justice, the stipulated motion of the parties to extend the time
  for plaintiff-appellant to file his reply is GRANTED. The reply will be accepted as timely
  filed if submitted on or before July 30, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 23, 2021

                                                                                Clerk